Exhibit 99.3 Fourth Quarter/Full Year Earnings Supplement The enclosed summary should be read in conjunction with the text and statistical tables included in American Express Company’s (the “Company” or “AXP”) Fourth Quarter 2013 Earnings Release. This presentation contains certain forward-looking statements that are subject to risks and uncertainties and speak only as of the date on which they are made.Important factors that could cause actual results to differ materially from these forward-looking statements, including the Company’s financial and other goals, are set forth on pages 20-22 of this Supplement, in the Company’s 2012 Annual Report to Shareholders, in its 2012 Annual Report on Form 10-K, in its Quarterly Report on Form 10-Q for the quarters ended March 31, 2013, June 30, 2013 and September 30, 2013 and in other reports on file with the Securities and Exchange Commission. In addition, certain calculations included within this supplement constitute non-GAAP financial measures and may differ from the calculations of similarly titled measures by other companies. AMERICAN EXPRESS COMPANY FOURTH QUARTER 2013 OVERVIEW FINANCIAL RESULTS · The Company reported $1,308MM of net income in Q4’13, compared to $637MM in Q4’12. This resulted in diluted EPS attributable to common shareholders of $1.21 per share compared to $0.56 a year ago. · Adjusting for the $400MM restructuring charge ($287MM after-tax), $342MM expense ($212MM after-tax) reflecting enhancements to the estimation process for future redemptions of Membership Rewards (“MR”) points by U.S. Card Members and $153MM ($95MM after-tax) of Card Member reimbursements in Q4’12, as well as $66MM ($41MM after-tax) in merchant litigation settlement expenses incurred in Q4’13, adjusted diluted EPS attributable to common shareholders was $1.25 per share compared to $1.09 a year ago.1 · Total revenues net of interest expense increased 5% on a reported basis and 6% on an FX adjusted basis2, a non-GAAP measure, in Q4’13. · Q4’13 return on average equity (“ROE”) was 27.8%. BUSINESS METRICS · Worldwide billed business of $254.0B increased 8% on a reported basis and 9% on an FX adjusted basis2 compared with the fourth quarter of 2012. · Worldwide Card Member loan balances of $67.2B increased 3% from $65.2B a year ago, reflecting higher Card Member spending levels, partially offset by an increase in paydown rates. · Worldwide credit performance continued to improve, with write-off rates reaching historical lows.The Company’s fourth quarter worldwide net lending write-off rate3 was 1.6%, as compared to 1.7% in Q3’13 and 2.0% in Q4’12. Percentage Quarters Ended Percentage Inc December 31, Inc FX Adjusted2 Card billed business4(billions): United States $ $ 9 % Outside the United States 6 11 % Total $ $ 8 9 Total cards-in-force (millions): United States 2 Outside the United States 7 Total 5 Basic cards-in-force(millions): United States 2 Outside the United States 9 Total 5 Average basic Card Member spending5 (dollars): United States $ $ 5 Outside the United States $ $ 1 5 Total $ $ 4 5 1 Adjusted earnings per share attributable to common shareholders is a non-GAAP measure. Management believes adjusted earnings per share is a useful metric to evaluate the ongoing operating performance of the Company. See Annex 1 for a reconciliation to earnings per share on a GAAP basis. An international MR estimation process enhancement expense, reengineering costs and Card Member reimbursements were not excluded from Q4’13 adjusted earnings per share. 2 As reported in this Earnings Supplement, FX adjusted information assumes a constant exchange rate between the periods being compared for purposes of currency translation into U.S. dollars (e.g., assumes the foreign exchange rates used to determine results for the three months ended December 31, 2013 apply to the period(s) against which such results are being compared). The Company believes the presentation of information on an FX adjusted basis is helpful to investors by making it easier to compare the Company's performance in one period to that of another period without the variability caused by fluctuations in currency exchange rates. 3 Rate reflects principal losses only. Net write-off rates including interest and/or fees are included in the Company’s Fourth Quarter 2013 Earnings Releases, Selected Statistical tables. 4 For additional information about discount rate calculations and billed business, please refer to the Company’s Fourth Quarter 2013 Earnings Releases, Selected Statistical tables. 5 Proprietary card activity only. -1- AMERICAN EXPRESS COMPANY FOURTH QUARTER 2013 OVERVIEW Additional Billed Business Statistics: Percentage Inc/(Dec) Percentage Inc FX Adjusted6 Worldwide7 Total Billed Business 8
